DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more Claim(s) particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 7 recites limitation “the synaptic resolution image of the brain of the biological organism”. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao et al (US2019/0130266).

Regarding claim 1, 13 and 17, Cao teaches a method performed by one or more data processing apparatus for training a student neural network having a plurality of student neural network parameters, wherein the method comprises repeatedly performing operations including:
(Cao, Fig. 1, training generator neural network 115 (G) => student NN (SNN); SNN = G)
processing a training input using the student neural network to generate an output for the training input;
(Cao, Fig. 1; generating a training input, block 160 => block 125, to discriminator neural network 125 (D) using G/SNN 115)
processing the student neural network output using a discriminative neural network to generate a discriminative score for the student neural network output,
wherein the discriminative neural network is trained to process a network input to generate a discriminative score that characterizes a prediction for whether the network input was generated using:
	(i) the student neural network, or
(Cao, Fig. 1; a network input: one of outputs of real sample data 123 or generated fake data 130 for D125; “The classification result 150 may be correct (i.e., D has recognized real data input as real, or fake data input as fake), or may be incorrect (i.e., D has recognized real data input as fake, or fake data input as real)”, [0052]; “fake data input as fake” => the network input to D125 is fake and generated from G/SNN 115)
	






adjusting current values of the student neural network parameters using gradients of an objective function that depends on the discriminative score for the student neural network output.
(Cao, “As illustrated in FIG. 3, the discriminator D essentially defines a piecewise linear loss function. As such, the feedback information for the generator G is essentially a piecewise constant function, where each constant represents the slope of the corresponding local linear region of D. That is, G sees the world via a kaleidoscope that is 
    PNG
    media_image1.png
    28
    69
    media_image1.png
    Greyscale
”, [0072]; 
    PNG
    media_image1.png
    28
    69
    media_image1.png
    Greyscale
 is gradient of D(x))

Regarding claims 2, 14 and 18, Cao teaches its/their respective base claim(s).
Cao further teaches the method of claim 1, wherein the student neural network is configured to process an input that comprises image data, video data, audio data, odor data, point cloud data, magnetic field data, or a combination thereof, to generate an output that comprises an embedding of the input.
(Cao, Fig. 1, GAN 100; “GANs may be used for applications of image data”, [0049]; output of G/SNN can be image data) 

Regarding claims 3, 15 and 19, Cao teaches its/their respective base claim(s).
Cao further teaches the method of claim 1, wherein a neural network architecture of the student neural network is less complex than the neural network architecture of the brain emulation neural network.
(Cao, see comments on claim 1; the recited limitation “the brain emulation neural network” is not selected in the claim 1, 13 or 17, and therefore is moot; Fig. 1, the architecture of G/SNN 115 can be less or more complex than a brain emulation neural network per design choice)

Regarding claims 4, 16 and 20, Cao teaches its/their respective base claim(s).
Cao further teaches the method of claim 1, wherein adjusting the current values of the student neural network parameters using gradients of an objective function that depends on the discriminative score for the student neural network output encourages the student neural network to generate outputs that are more likely to be misclassified by the discriminative neural network as having been generated by the brain emulation neural network.
(Cao, see comments on claim 1; the recited limitation “the brain emulation neural network” is not selected in the claim 1, 13 or 17, and therefore is moot; Fig. 1; “The classification result 150 may be correct (i.e., D has recognized real data input as real, or fake data input as fake), or may be incorrect (i.e., D has recognized real data input as fake, or fake data input as real). The determination of whether the classification result 150 is correct or not, at step 160, is then fed back to G 115 and D 125, to encourage G to generate better fake data that is as close to real data as possible, and to encourage D to generate better classification result 150”, [0052])

Regarding claim 5, Cao teaches its/their respective base claim(s).
Cao further teaches the method of claim 1, wherein specifying the neural network architecture of the brain emulation neural network by the graph representing synaptic connectivity between neurons in the brain of the biological organism comprises:
mapping each node in the graph to a corresponding artificial neuron in the neural network architecture of the brain emulation neural network; and
for each edge in the graph: mapping the edge to a connection between a pair of artificial neurons in the neural network architecture of the brain emulation neural network that correspond to the pair of nodes in the graph that are connected by the edge.
(Cao, see comments on claim 1; the recited limitation “the brain emulation neural network” is not selected in the claim 1, 13 or 17, and therefore is moot)

Regarding claims 6-7, Cao teaches its/their respective base claim(s).
Cao further teaches the method of claim 1, wherein the graph representing synaptic connectivity between neurons in the brain of the biological organism is generated by processing a synaptic resolution image of at least a portion of the brain of the biological organism to identify:
(i) a plurality of neurons in the brain, and
(ii) a plurality of synaptic connections between pairs of neurons in the brain.
(Cao, see comments on claim 1; the recited limitation “the graph representing synaptic connectivity between neurons in the brain of the biological organism” is not selected in the claim 1, 13 or 17, and therefore is moot; claim 7 includes all limitations of claim 6 and therefore is moot as well)

Regarding claims 8-9, Cao teaches its/their respective base claim(s).
Cao further teaches the method of claim 1, wherein the graph represents synaptic connectivity between neurons in the brain of the biological organism that are predicted to have a particular function in the brain of the biological organism.
(Cao, see comments on claim 1; the recited limitation “the graph represents synaptic connectivity between neurons in the brain of the biological organism” is not selected in the claim 1, 13 or 17, and therefore is moot; claim 9 includes all limitations of claim 8 and therefore is moot as well)

Regarding claim 10, Cao teaches its/their respective base claim(s).
Cao further teaches the method of claim 1, wherein values of the plurality of brain emulation neural network parameters are determined randomly prior to training of the student neural network and are not adjusted during the training of the student neural network.
(Cao, see comments on claim 1; the recited limitation “plurality of brain emulation neural network parameters” is not selected in the claim 1, 13 or 17, and therefore is moot)

Regarding claims 11-12, Cao teaches its/their respective base claim(s).
Cao further teaches the method of claim 1, wherein the biological organism is an animal.
(Cao, see comments on claim 1; the recited limitation “the biological organism” is not selected in the claim 1, 13 or 17, and therefore is moot; claim 12 includes all limitations of claim 11 and therefore is moot as well)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIANXUN YANG/
Primary Examiner, Art Unit 2664				5/25/2022